Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 1 of 16 PageID #: 29




                           Exhibit 4
      Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 2 of 16 PageID #: 30



              DEPARTMENT OF HEALTH & HUMAN SERVICES                            Centers for Disease Control
                                                                               and Prevention (CDC)


                                                                               Memorandum
Date:      April 22, 2020

From:      Michael Grant, CDC National Institute for Occupational Safety and Health
           Colin Basler, CDC National Center for Emerging Zoonotic Infectious Diseases
           Jesica Jacobs, CDC Laboratory Leadership Service Officer
           Erin Kennedy, CDC Center for Global Health
           John Osburn, South Dakota Department of Health
           Jonathan Steinberg, CDC Epidemic Intelligence Officer, South Dakota Department of Health
           Suzanne Tomasi, CDC National Institute for Occupational Safety and Health

To:        Joshua Clayton, South Dakota Department of Health

Copy:      Russ Dokken, Smithfield Foods
           Scott Reed, Smithfield Foods
           Mark Wiggs, Smithfield Foods
           B.J. Motley, President, UFCW Local 304A Union

Subject:   Strategies to reduce COVID-19 transmission at the Smithfield Foods Sioux Falls Pork Plant

Background
The South Dakota Department of Health requested an Epi Aid for assistance in developing strategies to
help reduce SARS-CoV-2 infections among Smithfield Foods Sioux Falls pork processing plant
employees. SARS-CoV-2 is the virus that causes coronavirus disease 2019 (COVID-19). A team from
the Centers for Disease Control and Prevention (CDC) traveled to Sioux Falls, South Dakota for an Epi
Aid on April 14, 2020. The CDC team included veterinary epidemiologists, an Epidemic Intelligence
Service Officer, an industrial hygienist, and a Laboratory Leadership Service Officer. One component of
this effort was to visit the Smithfield Foods pork processing plant to evaluate existing health and safety
controls and provide recommendations for improvement. This memorandum provides observations and
recommendations based on our visits to the plant on April 16 and 17, 2020 and conversations with plant
management and the United Food and Commercial Workers Union (UFCW) local president. The
recommendations in this memorandum are steps that Smithfield Foods may want to consider
implementing to address the conditions we identified at the plant. These recommendations are
discretionary and not required or mandated by CDC.

No harvesting or further production work were taking place in the plant while we were on site. The first
case among employees was detected on March 24, 2020. Smithfield Foods announced that the process to
halt production began on April 11, 2020. The plant informed us that all processing activities were
                                                                                              Page 1 of 15
    Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 3 of 16 PageID #: 31


completed on April 14, 2020 and that the plant would be shut down indefinitely while Smithfield Foods
continued extensive sanitation and modification efforts in the plant. The few employees we observed in
the plant during our walkthroughs were performing maintenance and distribution center tasks. We
toured the plant and observed workstations from the pens where the swine are delivered through the
distribution center, where product is shipped out of the plant. We also observed the route that employees
take from the parking lots through the symptom screening tents and into the facility. Additionally, we
observed administrative areas, the occupational health clinic and quarantine room, and the common
areas (e.g., break rooms, cafeterias, locker rooms) shared by employees.

Our team was unable to identify important demographic information about this workforce, limiting our
ability to understand the diversity of the employees. However, plant management reported that there
were approximately 40 different languages spoken by employees in the plant and that English, Spanish,
Kunama, Swahili, Nepali, Tigrinya, Amharic, French, Oromo, and Vietnamese are the top 10 languages.
We were also unable to obtain information about the workstations of confirmed positive cases. This type
of information could provide a better understanding of what workplace factors may have contributed to
the spread of COVID-19 among employees. Key demographic and workstation information was
requested from the company to help answer some of these questions in the future. Additional
recommendations and findings may be provided upon receipt of demographic and workstation
information.

Observations and Discussion
Employee Screening
Employees were screened before entering the plant prior to their shift. The company had set up two
screening locations, one on either side of the plant. Visual markers were added every six feet to decrease
crowding while employees approached and moved through the screening tents. The screening consisted
of walking past a thermal imaging system for body temperature measurement and self-reported
symptom checks. Screening was conducted by a contracted health care professional who informed the
employee of their temperature and asked whether the employee had a cough or shortness of breath.

We were informed that if an employee had a fever (>99.8⁰F) or reported experiencing symptoms, the
employee underwent secondary screening by a contracted nurse. Additionally, we learned that the
screening process also looked for visible signs of symptoms as employees were screened. Secondary
screening consisted of a temperature check with an infrared thermometer and a more in-depth evaluation
of symptoms. We understand that if an employee was found to have a fever or symptoms consistent with
COVID-19, they were given an informational packet (in English) and instructed to return home.
Employees were provided two weeks of paid sick leave (40 hours pay per week) when sent home and
were asked to call a hotline operated by a local health system for guidance regarding next steps.

Plant management informed us that they had identified a department of the plant (Pork Conversion) with
a high density of positive cases. The whole department was placed on two weeks paid sick leave. We
also learned that efforts had been taken to adjust schedules to facilitate distancing of employees working
in essential operations (e.g., wastewater treatment). Additionally, we learned of a “responsibility bonus”
                                                                                              Page 2 of 15
    Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 4 of 16 PageID #: 32


of $500 being offered to employees who did not miss time (e.g., were not late or sick) during the time
period of April 1, 2020 through May 1, 2020. The company informed us that COVID-19-related absence
will not impact the receipt of the bonus.

Increasing Distance Between Employees During Work and Breaks
Plant screening tents had posters on the wall to remind employees to maintain a social distance of 6 feet
during the screen process. In all lunchrooms and break areas that we observed, dividers had been placed
on tables to remind employees to maintain a physical barrier between each other. Some tables had been
marked “off-limits” by tape. Additional tables were placed in one hallway (the “flag hallway”) to
decrease the density of employees inside the nearby cafeteria. Some outdoor picnic tables had been
moved to facilitate social distancing, although other outdoor tables were less than 6 feet apart.

In at least one department (Ground Seasoned Pork), line speed had been reduced to accommodate fewer
employees on the line due to social distancing efforts and workforce availability constraints (i.e., illness
amongst employees). Plant management had identified and installed approximately 800 plexiglass
barriers in locations where distancing was not possible (e.g., production lines). Plant management
reported that, on some production lines prior to shutting down the plant, employees on opposite sides of
the line alternated workstations to maintain distancing. On other lines, barriers had been hung in an
attempt to separate employees. Management reported that the barriers were made of plexiglass. Among
the few employees that were present in the plant during our walk throughs, we observed several who
were congregating less than 6 feet apart when away from their workstations.

Supplementary Infection Control Measures
We saw hand sanitizer dispensers located in limited locations throughout the plant, notably at the
entrances to the building and within cafeterias and break rooms. Plant management indicated that more
hand sanitizer dispensers will be added as COVID-19 prevention measures. We learned of plans to
increase the number of dispensers to 3500 (i.e., roughly one dispenser station per employee). The hand
sanitizing dispensers were all manually operated (i.e., not touchless). Limited handwashing stations were
available in locker rooms and in some production areas of the plant. The union shared its observation
that there were approximately 30 employees in a locker room at any given time. Some handwashing
stations were touchless, but the majority were not. Management also indicated they were developing a
plan to have people assigned to remind employees about hand sanitizing every 30 minutes. However, the
plant had not yet finalized the rollout plans for this effort.

Additional staff have been assigned to clean and sanitize commonly touched surfaces more frequently,
such as handrails, doors and door handles, and lunch tables. Time clocks in the plant were touchless for
plant employees, and the plant informed us of plans to install over 100 additional time clocks to decrease
bottlenecks.

Use of Facemasks and Other Face Coverings
Plant management informed us of plans to institute a universal facemask requirement for all employees
in accordance with CDC recommendations for critical infrastructure employees and the public. We
                                                                                                 Page 3 of 15
    Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 5 of 16 PageID #: 33


learned that plant management will provide a facemask with moldable nosepiece to all employees before
entering the plant each day. We learned that they have a plan to provide additional facemasks to
employees throughout the day if facemasks become wet or soiled. We also learned that face shields will
be provided to all non-administrative employees moving forward. These face shields will be affixed to
the hard hat. We observed some employees still working at the plant either not wearing facemasks or
wearing them incorrectly (e.g., wearing them over the mouth but not the nose). Plant management
indicated that they had estimated the number of facemasks and face shields that would be required for a
30-day supply for the plant running at full capacity. Plant management was also conducting informal
experiments with both commercial and home-remedy-style anti-fogging products (e.g., shaving cream)
for the face shields.

Educating Employees on COVID-19 Risks, Prevention, and Company Policies
There were informational flyers with pictures representing COVID-19 symptoms of fever, cough, and
shortness of breath on the walls of the screening areas, but not at the screening table itself.
Throughout the plant, informational flyers were posted on walls encouraging employees to practice
social distancing, keep their mouth and nose covered, regularly wash their hands, and report symptoms
to occupational health. Some flyers were translated into multiple languages and there were some that
included pictograms. Most flyers were approximately 9” x 11” but were not positioned at eye level.
Many flyers had densely packed words and limited pictograms. There were video loops on display in
cafeterias and break rooms, but we did not observe any COVID-19-related educational information. The
plant had recently implemented a new messaging strategy using an application called “Beekeeper” that
allowed management to mass-communicate with employees in a language of their choice. We learned
from the union that they also have the ability to send mass communications to their members. The union
also reported the ability to translate messaging for members and identified key plant employees who
served as translators when needed. Although plant management stated that many of their employees
used smart phones, it was unclear how widely the app was being used among employees at the time of
our visits. The plant also utilized a text messaging alert system that could send COVID-19 related
messages to employees. Management expressed that communicating messages to their diverse staff
presented challenges due to the number of languages spoken.

Pending Activities Reportedly Planned by the Company
   1. Developing and finalizing standard operating procedures for new infection prevention and
      control measures, especially related to supplementary disinfection of high-touch areas.
   2. Increasing engagement with the Beekeeper application. We were informed that approximately
      1,400 employees have signed on to receive text messages from this system.
   3. Completing installation of plexiglass barriers in close contact workstations.
   4. Increasing the number of hand sanitizer dispensers in the plant to 3,500 (i.e., roughly 1 per
      employee).
   5. Installing over 100 additional time clocks to prevent bottlenecks.
   6. Promoting increased adoption of mass communication methods to communicate COVID-19
      prevention and informational messages to employees. We learned that they are planning to start
      this process during the plant closure.
                                                                                           Page 4 of 15
    Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 6 of 16 PageID #: 34


   7. Having designated staff walk around lines to provide hand sanitization to line employees every
      30 minutes.
   8. Relaxing sick leave policies related to COVID-19. Eliminating premiums, copays, and waiting
      periods for COVID-19 testing.

Conclusions
The company implemented several controls at the plant to help reduce and mitigate the spread of
coronavirus between employees while in the plant and is in the process of implementing additional
strategies as discussed above. Additional recommendations are provided below to help management,
employees, the union, the South Dakota Department of Health, and strategic community partners to
potentially limit virus transmission in the plant. The following recommendations are steps that the plant
may want to consider implementing to address the conditions we have identified at the plant. These
recommendations are discretionary and are not required or mandated by CDC. Consult with the United
States Department of Agriculture (USDA) staff at the plant to determine if proposed controls are
acceptable with regards to food safety and sanitation.

Recommendations
The following actions are recommended -to reduce the spread of COVID-19 between employees while
they are at work. With ongoing community transmission, COVID-19 cases among staff will likely
continue to be identified. A combination of control measures with ongoing education and training will
be useful in reducing or eliminating transmission in the workplace. These recommendations are intended
for this specific Smithfield plant, but broader interim recommendations for meat and poultry processing
industries are in development. It is recommended that management, the safety committee/union
representative at the facility, the South Dakota Department of Health, and strategic community partners
work together to implement recommendations and plans at the facility to further reduce the spread of
COVID-19.

Hierarchy of Controls
The following recommendations should be implemented according to the hierarchy of controls,
wherever feasible. Hierarchy of controls is an approach to hazard intervention that starts with the
controls perceived to be most effective and moves down to those considered least effective. In most
cases, the preferred approach is to eliminate a hazard or exposures, install engineering controls, and
implement appropriate sanitation and cleaning to shield or reduce employee’s exposure to the hazard.
Until such controls are in place, or if they are not adequately effective or feasible, administrative
measures and personal protective equipment (PPE) may be needed.

Social Distancing, Screening, and Sick Leave
In addition to everyday steps to prevent COVID-19, keeping space between individuals (social
distancing) is one of the best strategies to avoid being exposed to the virus and slowing its spread.
Barriers are one method to physically separate employees in areas of the plant (including work areas and
other areas such as break rooms, parking lots, hallways and corridors, entrance/exit areas, and locker
rooms). Other practices such as use of visual cues at six-foot intervals (e.g., floor markings, signs) can
                                                                                              Page 5 of 15
    Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 7 of 16 PageID #: 35


be used to encourage physical distancing. Follow CDC Interim Guidance – “Implementing Safety
Practices for Critical Infrastructure Employees Who May Have Had Exposure to a Person with
Suspected or Confirmed COVID-19” for best practices regarding screening and sick leave. Until the
broader interim recommendations for meat and poultry processing industries are completed, many
strategies for social distancing, screening, and sick leave can be utilized from CDC’s Interim Guidance
for Businesses and Employers to Plan and Respond to COVID-19. Some specific recommendations that
the plant can follow include the following considerations:
    • Consider the following actions to physically separate employees (at least 6 feet, where possible)
        and reduce employee density in non-work areas of the facilities, such as cafeteria, break rooms,
        equipment dispensing stations, locker rooms, smoking areas, entrance/exit areas, and other areas
        where employees may congregate (e.g., the box shop):
            o Adding more visual cues at six-foot intervals (e.g., floor markings, signs, traffic cones) in
                the cafeterias, knife and gear acquisition areas, and other areas where lines may form.
                Additional areas where visual cues may be implemented include:
                     Areas where knives, uniforms, and PPE are checked out. Consider methods to
                         increase the physical distance between employees picking up equipment and
                         ensure contactless interactions between employees as much as possible.
                     The tattoo stations in the pig barn to maintain at least 6 feet between the truck
                         door (and the truck drivers offloading swine) and the employee that is tattooing
                         swine.
                     Areas around the sinks in the locker rooms.
                     Areas where employees punch in and out for the day.
                     Outside the front of the building where employees may congregate waiting for
                         rides.
                     Cafeterias and break rooms (e.g., around food lines, vending machines, cash
                         registers).
                     The bridge and main staircases used by employees to enter the plant.
                     Outdoor common areas.
            o Expanding distance between tables in the 3rd floor flag hallway – remove some tables to
                facilitate more space between the chairs of adjacent tables.
            o Reducing the number of tables in the 6th floor cafeteria to reduce crowding.
            o Changing the orientation of table dividers in the 3rd floor cafeteria to promote one
                employee per side of the table.
            o Spreading out the shelving that is used for storage of lunch boxes in the cafeteria so there
                is some distance between each set of shelves. Place markings on the shelves to encourage
                employees to keep their personal items separate. Place visual cues of six feet so that
                people do not come into close contact when retrieving their personal items.
            o Increasing the flexibility around shift start times and break times to decrease the number
                of employees in locker rooms or break areas at one time.
            o Identifying alternative locker locations (e.g., converting currently unused spaces into
                temporary locker areas.


                                                                                               Page 6 of 15
Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 8 of 16 PageID #: 36


       o Installing portable or temporary bathroom and handwashing facilities could be utilized
         near the temporary locker rooms (or in general) to ease the density of employees in
         bathrooms during break and lunch times.
       o Staggering employees along line workstations so that employees are not working directly
         across from each other. Changes in production practices (e.g., line speed reductions) may
         be necessary in order to maintain appropriate distancing among employees.
       o Altering additional workstations to minimize close contact among employees by adding
         plexiglass, stainless steel, or durable polycarbonate barriers between workstations.
         Barriers should be used in combination with (and not replace) other social distancing,
         hand hygiene, and personal protective equipment efforts outlined in these
         recommendations, wherever feasible.
       o Staggering shifts, start times, and break times as much as feasible to decrease number of
         employees in locker rooms, break areas, and cafeterias at one time.
       o Setting up break and lunch areas outdoors to reduce the density of employees in existing
         breakrooms and cafeterias and encourage employees to spend their breaks in locations
         with air movement and space for social distancing. For example, tents could be set up and
         have the capability of being heated to encourage use of the outdoor space in inclement
         weather. Other facilities have implemented similar controls and are incentivizing outdoor
         breaks and lunches. Consider including portable or temporary bathroom and
         handwashing facilities as a part of this setup.
       o Adding additional touchless clock in/out stations throughout the plant to reduce crowding
         and congregating at these areas.
       o Adjusting the physical layout and the maximum class size for trainings. Consider moving
         training online, by video, or other methods to increase distance between employees while
         receiving training and orientation.
       o Increasing the space between outdoor tables to at least six feet to reduce the density in
         spaces where employees or truck drivers may congregate.
       o Making unidirectional paths through facility, where possible, including stairs, hallways,
         and cafeterias. This will reduce contact in narrow hallways, stairs, and break areas.
       o Limiting the number of employees in the cafeteria serving and payment area at one time.
       o Encouraging employees, drivers, and contractors to maintain distancing in indoor and
         outdoor common areas.
       o Assigning an individual to monitor the social distancing efforts in communal spaces (e.g.,
         break rooms, cafeterias, locker rooms).

•   Consider the following actions to improve source control and hygiene:
       o Face coverings are generally recommended as an addition to social distancing. They are
          especially important for source control. Cloth face coverings keep the person wearing one
          from spreading respiratory droplets when talking, sneezing, or coughing; is also referred
          to as “source control.” The face covering is meant to protect other people in case
          employees are infected but not symptomatic.


                                                                                       Page 7 of 15
Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 9 of 16 PageID #: 37


       o If feasible, all employees should wear the face covering being used by the company to
         cover their nose and mouth in all areas of the plant (including break areas and locker
         rooms). Some specific recommendations that the plant can follow include the following
         considerations:
               Continuing with the plan for all employees wear a face covering and a face shield
                 anytime they are at work. The face shield is being used in this plant to supplement
                 the use of the face covering.
               Employees should wear the supplied facial covering to cover their nose and
                 mouth if possible – this may prevent people who do not know they have the virus
                 from transmitting it to others.
               The facial covering should allow for breathing without restriction, not be touched
                 after putting on to prevent transferring infected materials and be discarded and
                 replaced when dirty or wet, if possible.
               Management and supervisors will be essential for continued training and
                 encouragement of employees to follow these guidelines.
               Having replacement face masks available in case an employee’s face mask
                 becomes wet or soiled.
               If possible, distribution should be contactless, while still allowing for control of
                 the number of face masks distributed, if possible. For example, consider placing
                 face masks on a table and having employees step forward one at a time while
                 another employee oversees the process.
               The employee distributing face masks should be following appropriate social
                 distancing and wearing appropriate PPE (gloves) and facial covering, if possible.
               Providing face coverings to truck drivers when they check in at the office.
                 Consider asking drivers about symptoms or screening them when they arrive to
                 the plant.
               Encouraging or requiring contractors and FSIS inspectors to follow face covering
                 and face shield use recommendations. Work with the appropriate partners to
                 discuss how to roll this out among contractors and FSIS employees.
       o Face shields are not acceptable substitutions for eye protection (such as safety glasses)
         that are used for impact protection. If needed and feasible, face shields should be used in
         addition to the eye protection, not as a replacement for jobs requiring eye protection, as
         identified by the plant’s OSHA PPE hazard assessment (29 CFR 1910.132).

•   Consider the following actions to improve the existing screening policies and processes:
       o Screening all individuals entering the plant (e.g., employees, management, contractors,
          FSIS inspectors).
       o Adjusting the orientation of the screening tent exit so that employees exiting the
          screening tent do not exit into the path of employees who are leaving the facility.
       o Identifying off site housing for employees who have tested positive for COVID-19 and
          live in a household where they do not have the ability to self-isolate from other household


                                                                                         Page 8 of 15
Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 10 of 16 PageID #: 38


           members, especially individuals who are at high-risk for developing severe illness or
           other critical infrastructure employees.
       o   If possible, specifically ask employees about recent history of fever in addition to the
           symptoms (e.g., cough and shortness of breath) and the objective measurement of
           temperature.
                Temperatures should be measured individually using a temporal, tympanic, or
                   oral thermometer with a probe cover.
                If continuing to use thermal imaging systems, procure FDA-approved system(s)
                   and use in accordance with the manufacturer specifications.
                If such a system cannot be procured, use the existing thermal imaging system in
                   accordance with all manufacturer specifications and FDA guidance. If feasible.
                   ensure that it is set up in such a way to accommodate the height variation of all
                   individuals being screened.
       o   Including large pictograms in the screening process to increase non-verbal
           communication.
       o   Instructing employees to report to supervisors if they get sick during work shift.
       o   Continuing to send ill employees home immediately if they become ill during the day.
           Employees who are ill should stay home, if possible, and not work or be allowed in the
           workplace. Surfaces in their workspace should be cleaned and disinfected. Continue to
           work with your state and local public health authorities in using CDC guidance in
           identification and follow up of contacts of ill persons.
       o   Translating the secondary screening packet into other languages commonly spoken in the
           plant to improve communication with employees. Additional steps to improve
           communication may include:
                Having the screener point to large pictures of symptoms for employees whose
                   primary language is not English.
                Adding CDC guidance: “What to do if you are sick” to the informational packet
                   provided to employees being sent home after screening. There are multiple
                   languages available on the CDC website.

•   Consider the following actions to improve the existing sick leave policies and practices:
       o Ensuring that sick leave policies are flexible and consistent with public health guidance
          and that employees are aware of and understand these policies.
       o Adjusting any incentive programs such that employees are not penalized for taking sick
          leave related to COVID-19.
       o Maintaining flexible policies that permit employees to stay home to care for a sick family
          member or take care of children due to school and childcare closures. Additional
          flexibilities might include giving advances on future sick leave and allowing employees
          to donate sick leave to each other.
       o Discontinuing any policies requiring a positive COVID-19 test result or a healthcare
          provider’s note for employees who are sick to validate their illness, qualify for sick leave,


                                                                                           Page 9 of 15
   Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 11 of 16 PageID #: 39


             or to return to work. Healthcare provider offices and medical facilities may be extremely
             busy and not able to provide such documentation in a timely manner.
           o Reviewing human resources policies to make sure that policies and practices are
             consistent with public health recommendations and are consistent with existing state and
             federal workplace laws (for more information on employer responsibilities, visit the
             Department of Labor’s and the Equal Employment Opportunity Commission’s websites).
           o Connecting employees to employee assistance program (EAP) resources (if available)
             and community resources as needed. Employees may need additional social, behavioral,
             and other services, for example, to cope with the death of a loved one.
           o Continuing to evaluate and augment the return to work plan. Employees with COVID-19
             who have stayed home (home isolated) should not return to work until the criteria to
             discontinue home isolation are met, in consultation with healthcare providers and state
             and local health departments.

Hand Hygiene and Sanitation
Hand hygiene and sanitation (infection prevention and control) are other important tools to avoid being
exposed to the virus and slowing its spread. Follow the CDC recommendations for cleaning and
disinfection during the COVID-19 response. Monitor these recommendations for updates. Cleaning and
disinfection of surfaces and objects that are frequently touched, especially in common areas, several
times per day is an important component to control the spread of COVID-19. Until the broader interim
recommendations for meat and poultry processing industries are completed, many strategies for hand
hygiene can be utilized from CDC’s Interim Guidance for Businesses and Employers to Plan and
Respond to COVID-19. Some specific recommendations that the plant can follow include the following
considerations:
    • Encouraging frequent handwashing with soap and water for at least 20 seconds. Use hand
        sanitizer with at least 60% alcohol if soap and water are not available.

   •   Increasing access to hand washing and hand sanitizing stations throughout the facility.
           o Continue with the plan to put hand sanitizer at every table in the break hallway (or
              periodically along the hallway).
           o Focusing on adding stations before and after high touch surfaces (e.g., bottoms and tops
              of stairwells, doffing areas, entrance and exit points for break areas and lunchrooms).
           o Wherever feasible, ensure hand sanitizing stations are located immediately before
              employees take anything out of a bin (e.g., frocks, gloves, silverware in the lunch room).
           o Increasing the number of hand sinks available, especially in locker rooms.

   •   Installing no-touch sinks, soap dispensers, sanitizer dispensers, and paper towel dispensers
       (preferred over hand dryers) wherever possible – make everything as touch free as possible.

   •   Encouraging employees to perform hand hygiene when coming off the line for break, lunch, or
       end of shift. Utilize the current plan for roaming sanitizing employees to coordinate these
       actions.

                                                                                            Page 10 of 15
Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 12 of 16 PageID #: 40


•   Emphasize proper hand hygiene after gloves are removed and before and after facial coverings
    are donned or doffed. Installation of hand hygiene stations, training, and routine monitoring will
    encourage compliance.

•   Adding portable or temporary bathroom and handwashing facilities near any temporary locker
    room areas or break areas.

•   Continuing to frequently disinfect high-touch areas in food production areas with products
    meeting EPA’s criteria for use against SARS-CoV-2, the virus that causes COVID-19, and
    approved under the facility’s sanitation standard operating procedures.
       o If EPA-registered disinfectants are not available, diluted household bleach solutions
           (final concentration at least 1000 ppm sodium hypochlorite), or alcohol solutions with at
           least 70% alcohol, can be used. Additional guidance on cleaning and disinfecting non-
           food production areas of your facility can be found on the CDC website.

•   Continuing to conduct targeted and more frequent cleaning of high-touch areas of shared spaces
    (e.g., time clocks, bathroom fixtures, break room tables and chairs, locker rooms, vending
    machines, railings, door handles, handles from ceiling, plug attachments and orange door cords
    hanging from ceiling). Follow CDC guidance for disinfection. Some additional recommendations
    to improve the existing efforts include:
        o Sanitizing break areas between breaks, between shifts, and between groups of employees
             using these areas.
        o Developing sanitization guidelines for administrative areas of the plant.
        o Developing a standard operating procedure for environmental sanitization that includes a
             list of areas considered high-touch, frequency of disinfection, what product to use,
             training requirements, and required personal protective equipment. Comply with the
             Occupational Safety and Health Administration (OSHA) PPE (29 CFR 1910.132,
             1910.138) and Hazard Communication (29 CFR1910.1200) Standards.
                   Disinfectants should be applied according to the label instructions.
                   Coordinate disinfectant product use with United States Department of Agriculture
                      (USDA) if used in food production areas.
        o For other high-touch areas (outside of food production areas), such as door handles,
             bathroom surfaces, railings, and tables, use products that meet EPA’s criteria for use
             against SARS-CoV-2.

•   Replacing any plexiglass barrier if it becomes damaged (e.g., cracks cannot be sanitized
    effectively) to be consistent with USDA Food Safety and Inspection Service (FSIS) Sanitation
    Performance Standards Compliance Guide that requires inspected establishments to build their
    facilities and maintain it in a sanitary manner.

•   Continuing to disinfect tools between use when used by multiple employees.


                                                                                          Page 11 of 15
   Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 13 of 16 PageID #: 41


   •   Performing enhanced cleaning and disinfection after persons with suspected or confirmed
       COVID-19 have been in the plant
          o If a sick Employee is suspected or confirmed to have COVID-19, follow the CDC
              cleaning and disinfection recommendations.

   •   Ensuring that contracted cleaning services are meeting the guidelines listed above.

   •   Developing a protocol for sanitizing hard hats and face shields at the end of the shift.

   •   Developing a protocol for how employees can safely store their hardhats while going on break
       without bringing them into the shared areas (e.g., break rooms, locker rooms, cafeterias).

Training and Communication
When developing training and communication materials, the plant should use current, correct messaging
from a trusted source. Follow the CDC Interim Guidance for Businesses and Employers to Plan and
Respond to COVID-19 for general information related to training and communication for employees.
Training should be reinforced by the use of signage (preferably infographics) placed in strategic
locations, wherever possible. Graphics and suggested messages are available from CDC for use on
social media profiles and web pages. Print resources are also available from CDC. Communication
guidance exists for three phases: before a COVID-19 outbreak occurs, during a COVID-19 outbreak,
and after a COVID-19 outbreak. It is important to maintain ongoing communication and message
coordination with plant preparedness workgroup members, partners, stakeholders, news media, and
other channels to ensure consistent messaging, wherever possible. If technical terminology and concepts
are used in training or communications, definitions and examples should be included to help improve
understanding, wherever possible. Early communication of COVID-19 information helps limit
misinformation and rumors that could contribute to confusion and fear. Empathetic communication
conveys concern and reassurance, empowers people, and reduces emotional turmoil. Accurate
communication provides the facts about a situation and what is being done to resolve it. Effective
communication helps build understanding and guide the response to COVID-19 and complying with
public health recommendations. Some specific recommendations that the plant can follow include the
following considerations:
    • Continuing to provide COVID-19 informational signage throughout the plant.

   •   Enlarging and simplifying signage. Remove as much outdated signage as possible or relocate
       historical signs to a more appropriate viewing area (e.g., visitors center).

   •   Using more pictures/pictograms and adding more languages to increase the percentage of the
       workforce that engages with signs and messaging.

   •   Adding additional signage in cafeterias, locker rooms, and break areas to remind employees
       about hand hygiene, social distancing, and PPE.

                                                                                              Page 12 of 15
Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 14 of 16 PageID #: 42


•   Ensuring signage is at eye level and can be easily seen by the employees.

•   Installing additional video monitors throughout the plant to deliver messaging throughout the
    day.

•   Developing or providing existing training and messaging (in multiple languages) for social
    distancing, hand hygiene, donning, doffing, and sanitizing PPE, and messaging about what to do
    if you are sick. Consider alternatives to traditional in-person trainings for delivery of this
    information (e.g., videos). Develop a method to verify employee understanding and participation
    in these strategies.
        o Provide the training materials in multiple languages, whenever possible. Be aware of
            potential concerns (e.g., comfort, anxiety) that employees may have around wearing face
            coverings at work.
        o Use a mass distribution method for transmission of training (e.g., the Beekeeper
            application to which the employees already have access).
        o Partner with community organizations to distribute messaging to employees.
        o Include use of facial coverings, hand hygiene, and social distancing messaging on the
            televisions in the cafeteria on a continuous loop.
        o Include messaging about social distancing and hand washing guidelines over the speakers
            in the flag hallway during breaks and lunch.
        o Work with the South Dakota Department of Health and other partners to develop specific
            messaging that address the communication needs of the employees of Smithfield Foods.

•   Providing training to employees, supervisors, and management whenever changes are
    implemented in the workplace. Refresher trainings should be provided on a regular basis.

•   Utilizing current down time to “pre” train employees about what changes to policies and
    practices are occurring in the plant before they come back to work.

•   Adopting simplified messaging for staff. For example, the “top three things to protect yourself
    from COVID-19 at work: Social Distancing, Hand Hygiene, and PPE.”

•   Empowering employees to provide corrective guidance to other employees about improperly
    worn PPE.

•   Encouraging employees to download and utilize the Beekeeper application and sign up for other
    mass-communication methods available to the plant.

•   Deploying training through the Beekeeper application and other mass-communication methods.
    Use read receipt functions to gauge participation and engagement. Consider ways to incentivize
    employee utilization of these trainings.

                                                                                         Page 13 of 15
   Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 15 of 16 PageID #: 43


   •   Following the Interim Guidance for Businesses and Employers to Plan and Respond to COVID-
       19 to provide more education around steps employees can take to protect themselves at work and
       at home. The guidance includes the following suggestions for communications with employees:
           o Employees can take steps to protect themselves at work and at home. Older people and
               people with serious chronic medical conditions are at higher risk for complications.
           o Follow the policies and procedures of your employer related to illness, cleaning and
               disinfecting, and work meetings and travel.
           o Stay home if you are sick, except to get medical care. Learn what to do if you are sick.
           o Inform your supervisor if you have a sick family member at home with COVID-19.
               Learn what to do if someone in your house is sick.
           o Wash your hands often with soap and water for at least 20 seconds. Use hand sanitizer
               with at least 60% alcohol if soap and water are not available.
           o Avoid touching your eyes, nose, and mouth with unwashed hands.
           o Cover your mouth and nose with a tissue when you cough or sneeze or use the inside of
               your elbow. Throw used tissues in the trash and immediately wash hands with soap and
               water for at least 20 seconds. If soap and water are not available, use hand sanitizer
               containing at least 60% alcohol. Learn more about coughing and sneezing etiquette on the
               CDC website.
           o Clean and disinfect frequently touched objects and surfaces such as workstations,
               keyboards, telephones, handrails, and doorknobs. Dirty surfaces can be cleaned with soap
               and water prior to disinfection. To disinfect, use products that meet EPA’s criteria for use
               against SARS-CoV-2, the cause of COVID-19, and are appropriate for the surface.
           o Avoid using other employees’ phones, desks, offices, or other work tools and equipment,
               when possible. If necessary, clean and disinfect them before and after use.
           o Practice social distancing by avoiding large gatherings and maintaining distance
               (approximately 6 feet or 2 meters) from others when possible.

Personal Protective Equipment (PPE)
Workers should continue to wear PPE required for the job tasks being performed.
   • Provide appropriate PPE for specific jobs and ensure it is used by all workers as needed:
          o Use videos or in-person visual demonstrations of proper PPE donning and doffing
              procedures. (Maintain social distancing during these demonstrations.)
          o Emphasize that care must be taken when putting on and taking off PPE to ensure that the
              worker or the item does not become contaminated.
          o PPE should be: (1) disposed; or (2) properly disinfected and stored in a clean location
              when not in use.
          o PPE worn at the facility should not be taken home.



   •   Consider the use of face shields or other types of PPE that may serve as both PPE and source
       control:
          o If helmets are being used, use face shields designed to attach to helmets
                                                                                              Page 14 of 15
   Case 4:20-mc-00018-KES Document 1-4 Filed 07/01/20 Page 16 of 16 PageID #: 44


          o Face shields can provide additional protection from both potential process-related
            splashes and potential person-to-person droplet spread
          o Safety glasses may fog up when used in combination with masks or cloth face coverings
          o Face shields can help minimize contamination of masks and cloth face coverings
          o If used, face shields should be cleaned and decontaminated after each shift and when not
            in use should be kept in a clean location at the work facility

   •   Stress hand hygiene before and after handling all PPE.

The US Government is developing additional guidance for meat and poultry processing facilities to
prevent and mitigate the spread of SARS-CoV-2 between employees while at work. Please review this
guidance when it becomes available and institute recommended controls in your plant, where feasible.
Consult with USDA to determine if proposed controls are acceptable with regards to food safety and
sanitation. Continue communicating and working with the South Dakota Department of Health, strategic
community partners, and union leadership.

End of Memo




                                                                                         Page 15 of 15
